Case 7:20-cv-00253 Document 15 Filed on 10/14/20 in TXSD Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
McALLEN DIVISION

UNITED STATES OF AMERICA,
Plaintiff,
CASE NO. 7:20-CV-253

Vv.

2.574 ACRES OF LAND, MORE OR
LESS SITUATED IN STARR COUNTY,
STATE OF TEXAS; AND OCIEL
MENDOZA, ET AL

MLM LN MU HN MW HIM LM)

Defendants.

ORDER

 

On this day came to be heard Defendant, MARTHA MENDOZA’s, Motion For
Leave to Late File Disclosure of Interested Parties under Rule 26, and the Court, having
considered the Motion, determines that it should be GRANTED. It is therefore,

ORDERED that Defendant’s Motion For Leave to Late File Disclosure of Interested
Parties, which is attached as Exhibit “A” to Defendant’s Motion, be and the same is hereby
GRANTED.

DONE at McAllen, Texas on this day of , 2020.

 

United States District Judge
